El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Presentada en el registro una escritura por la cual los se-ñores Paul Barby y Rafael Schulze, como apoderados de don Hubert Koberg Sehatz, cancelaron cierta hipoteca debida a su mandante por la recurrente Olimpia Gutiérrez del Arroyo, el registrador se negó a inscribirla fundándose en que en las -escrituras de poder no se confieren a los apoderados facultades piara cobrar créditos hipotecarios de los mandantes, citando <en su apoyo la sentencia de este Tribunal Supremo de 29 de *880octubre de 1913, que es la de Andino v. el Registrador de la Propiedad, 19 D. P. R. 1022.
Entre las facultades conferidas a los apoderados que otor-garon la escritura de carta de pago y de cancelación total de la hipoteca se hallan las de celebrar contratos de cancelación de créditos hipotecarios y suscribir cartas de pago.
Entendemos que este caso es exactamente igual al de An-dino que se cita por el registrador y también por la parte re-currente como fundamento para que revoquemos la resolu-ción recurrida. En el caso de Andino se había dado facultad al apoderado para ejecutar y cancelar las hipotecas constitui-das y vencidas y las sucesivas, sin que hubiera cláusula alguna para facultar al apoderado para el cobro de los créditos de sus mandantes, y entonces resolvimos que al revestirles los mandantes con la facultad de ejecutar y cancelar las hipo-tecas le dieron también implícitamente poder para cobrar las cantidades garantizadas por las hipotecas que podía ejecutar y cancelar, porque no se concebía que se autorizara al apodera-do para ejecutar la hipoteca sin que al mismo tiempo estuviera facultado para obtener los resultados de la ejecución, ya por-que el deudor pagase al ser requeiido para ello o ya para re-cibir la cantidad que se obtuviera en la subasta con que ter-minase la ejecución. Y entonces añadimos que este razona-miento era aplicable igualmente para el caso de cancelación por el pago voluntario del deudor hipotecario, toda vez que la facultad de ejecutar y de cancelar hipotecas lleva en sí el poder de gestionar el cobro de las cantidades garantizadas por las hipotecas y de cobrar el importe de ellas. En el .caso de Andino, como en éste que resolvemos no se trataba de can-celación por ejecución de hipoteca, sino de pago voluntario., Los casos son idénticos y ahora debemos resolver lo mismo que entonces, que la escritura es inscribible.
El único fundamento que alega el registrador es que en-tiende que la sentencia de Andino se refiere al caso de que se haya concedido al apoderado facultad para ejecutar hipotecas y no al presente en que la facultad es para cancelar hipotecas. *881No existe distinción entre uno y otro caso según entonces resolvimos y, por tanto, la nota recurrida debe ser revocada y ordenarse la inscripción del documento.

Revocada la nota recurrida y ordenada la ins-cripción del documento presentado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.